DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The restriction requirement mailed on January 27, 2021 has been reconsidered and is hereby withdrawn. 

Summary
Claims 1-10 are pending for examination. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2019 and 10/16/2020 are considered by the examiner.





Reasons for Allowance
Claims 1 through 10 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With respect to independent claims 1, 4 and 8, the prior art does not teach or suggest an article having a material thereon, an ink composition or method of providing an covert security image or hidden coating on a banknote, wherein the material, ink composition and covert security image or hidden coating comprises the formula:
M1aM2bWcOd(P(O)nRm)e
Wherein each of M1 and M2 is independently ammonium or a metal cation; a is 0.01 to 0.5; b is 0 to 0.5; c is 1; d is 2.5 to 3; e is 0.01 to 0.75; n is 1, 2 or 3; m is 1, 2, or 3; and R is an optionally substituted hydrocarbyl group. 

In the ISR cited on the IDS received 10/16/2020, the closest prior art to the claimed invention was directed to Lewis et al. (WO 2007/091094; machine translation provided). Lewis et al. teaches an image article comprising a substrate and a security image thereon, wherein the security image has less than 50% reflectance in wavelength between 800nm and 900nm (Abstract). Lewis et al. teaches that the image comprise an infrared absorbing component selected from those shown in claim 1 and represented below or a salt of polymer thereof; 

    PNG
    media_image1.png
    502
    197
    media_image1.png
    Greyscale


 Wherein M is a metal selected from group 3-10 elements or a lanthanide, R1 is selected from hydrogen, phosphonate, sulphonate, nitro, halo, cyano, thiocyano, thioalkyl, thioaryl, alkyl, alkoxy, aryl, aryloxy, amines, substituted amines and substituted aryl; one of R2 and R3 is oxygen and the other is NO; n is a number corresponding to half the co-ordination number of the metal M, each L and L’ is independently a ligand complexed to the metal M.  Dependent claim 2 recites that the first compound of claim 1 can further comprise a component X that is a metal cation selected from a group 1 or group 2 metal and aluminum (pg. 1-3, 6). Examples 32 and 34 teach a dyes with phosphotungstic acid (pg. 11), however Lewis et al. fails to teach a material or ink composition comprising the claimed formula required by independent claims 1, 4 and 8, specifically, wherein each of M1 and M2 is independently ammonium or a metal cation; a 


The ISR also cites WO 2019/021192 (machine translation provided) to Tsunematsu et al. as pertinent prior art, however, it was published after the priority date of the instant application, and therefore, does not qualify as prior art. Tsunematsu et al. teaches an infrared absorbing fine particle dispersion to be used in an anti-counterfeit ink to form anti-counterfeit printed matter on a substrate, wherein the infrared absorbing fine particle has the general formula MxWyOz, where M is H, He, alkali metal, alkaline earth metal, rare earth element, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, one or more elements selected from V, Mo, Ta, Re, Be, Hf, Os, Bi, I, Yb; W is tungsten; O is oxygen, 0.001 ≦ x / y ≦ 1 (claim 1, 2; [0014, 0025-31, 0118-0137]). Tsunematsu et al. fails to teach a material or ink composition comprising the claimed formula required by independent claims 1, 4 and 8, specifically, wherein each of M1 and M2 is independently ammonium or a metal cation; a is 0.01 to 0.5; b is 0 to 0.5; c is 1; d is 2.5 to 3; e is 0.01 to 0.75; n is 1, 2 or 3; m is 1, 2, or 3; and R is an optionally substituted hydrocarbyl group. 

Additionally, a search report cited on the IDS received 05/15/2019 of the priority document GB 201815403, now allowed in the UK, did not produce any references that indicated lack of novelty or inventive step. Furthermore, a STIC text search did not 
There is no prior art, either alone or in combination, does not teach or suggest an article, ink or method of providing a covert security image or hidden coating on a banknote that comprises the claimed formula as required by independent claims 1, 4 and 8. 
Claims 2, 3, 5, 6, 7, 9 and 10 are dependent upon claim 1, and thus are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785




/LAURA C POWERS/Primary Examiner, Art Unit 1785